DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention III in the reply filed on 08/12/2020 is acknowledged.  The traversal is on the ground(s) that the restriction of Inventions I-III are improper.  This is not found persuasive because even though the inventions may be misclassified there is still a serious burden on the examiner. As detailed in the Restriction from 06/12/2020 (and will not be repeated here) there are many differences between the Inventions, in that they have exclusive characteristics not required by the all of the Inventions and would each require different search strategies and field of search for said characteristics. With regards to the election of species listed on pages 10-11 of the Restriction applicant is not required to further elect a species if applicant elects Invention III.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-16 have been elected. Claims 1-11, 17-18, 20-23 and 26-35 have been withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings are objected to because in Fig. 1 F4-F8 on the right panel 60 should be labeled F4’, F5’, F6’, F7’ and F8’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the lower rectangular subpanel and upper rectangular subpanel are pivotable with respect to the central subpanel to an opposed position forming an enclosed cavity”, this is unclear. Does the applicant mean the subpanels are pivoted to form an enclosed cavity and thus is claiming a device, or just that it can be pivotable and is claiming the blank or sheet material the device can be made from?
The term "substantially" in claim 12 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is substantially 180 degrees? How close or far away from 180 can the fold be to be substantially 180 degrees?
Claim 13-16 recite “V-deck configuration” this is unclear. No explanation is given in the specification as to what a V-deck configuration is and from the drawings it is unclear if this configuration is partially folded, or just in the process of opening. It is unclear what would meet this limitation. For the purposes of examination any configuration that is not flat and V-shaped will meet this limitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brochenin FR 2881110, herein after referred to as Brochenin.
Regarding claim 12 Brochenin discloses a handling device capable of handling a granular material formed from a sheet of material having a top surface and a bottom surface (Figs. 1-5), the device comprising: 
a) a rectangular middle panel (10 central strip, Fig. 5) comprising a central rectangular subpanel (11 bottom, Figs. 1 and 5) hingably joined to a lower rectangular subpanel (13 flap, Figs. 1 and 5) along a first fold line (32 transverse fold), and hingably joined to an upper rectangular subpanel (12 back); 
b) a left panel (left 20, Fig. 5) hingably joined to a left edge of the rectangular middle panel and comprising a plurality of left panel facets hingably joined to each other (Fig. 5), including a leftward right triangular facet (23 side panel, Figs. 1, 2 and 5) hingably joined to a left edge of the central rectangular panel perpendicular to the first fold line (via 30), and hingably joined to a leftward adjacent facet (24) at a second fold line (45) collinear with the first fold line; and 
c) a right panel (right 20) hingably joined to a right edge of the rectangular middle panel and comprising a plurality of right panel facets hingably joined to each other (Fig. 5), including a rightward right triangular facet (right 23) hingably joined to a right edge of the central rectangular panel perpendicular to the first fold line, and hingably joined to a rightward adjacent facet (right 24) at a third fold line (right 45) collinear with the first fold line (32); 
wherein: the lower rectangular subpanel (13) and upper rectangular subpanel (12) are pivotable with respect to the central subpanel (11) to an opposed position forming an enclosed cavity (Figs. 2 and 3); 
the left panel facets are pivotable with respect to each other so as to position the leftward right triangular facet (23) perpendicular to the central rectangular panel (11) and define a left end of the enclosed cavity (Figs. 1-3), and to position a remainder of the plurality of left panel facets within the enclosed cavity (Fig. 3); 

the first fold line (32), second fold line (45), and third fold line (right 45) define a collinear fold line (Figs. 1-3); 
simultaneously, to render the device in a flat configuration, the leftward right triangular facet is foldable substantially 180 degrees with respect to the leftward adjacent facet along the collinear fold line, the central rectangular subpanel is foldable substantially 180 degrees with respect to the lower rectangular subpanel along the collinear fold line, and the rightward right triangular facet is foldable substantially 180 degrees with respect to the rightward adjacent facet along the collinear fold line (the device is formed from a cardboard blank and thus the fold lines can be made either direction to go 180 degree, upright in one direction folded 90 degrees to flat and then 90 degree to the reverse of the first upright fold).
Regarding claim 13 Brochenin discloses the device of claim 12 and further discloses wherein the lower rectangular subpanel (13), upper rectangular subpanel (12), central subpanel (11), left panel facets, and right panel facets are selectively pivotable with respect to each other so as to enable the device to be unfolded from the closed configuration (Fig. 3) into a V- deck configuration (Fig. 2) having the top surface of the sheet of material facing upwardly, and to be inverted and transformed into a tray configuration (Fig. 1) having the bottom surface of the sheet of material facing upwardly (material can be folded either direction along the fold lines to have the bottom or upper surface oriented how the user chooses).
Regarding claim 14 Brochenin discloses the device of claim 13 and further discloses wherein the V-deck configuration (Fig. 2) is formable by pivoting the lower rectangular subpanel (13) and upper rectangular subpanel (12) with respect to the central subpanel to form a cavity 
Regarding claim 15 Brochenin discloses the device of claim 14 and further discloses, wherein the tray configuration (Fig. 1) is formable from the V-deck configuration by inverting the position of the central subpanel with respect to the lower rectangular subpanel and upper rectangular subpanel, and by inverting pairs of left lateral facets with respect to a left central facet, and by inverting pairs of right lateral facets with respect to a right central facet, and by inverting the sheet of material such that the bottom surface of the sheet of material faces upwardly (the sheet material can be folded either direction, so it is formable by inverting the positions).
Regarding claim 16 Brochenin discloses the device of claim 13 and further discloses wherein the device in the V-deck configuration (Fig. 2) is in a first stable state, the device in the tray configuration (Fig. 1) is in a second stable state, and a transformation of the device between the V-deck configuration and the tray configuration passes the device through an unstable state (changing how the device is folded will move it through an unstable state where the user needs to make the folds).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L KMET/            Examiner, Art Unit 3735  

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735